Name: Regulation (EC) No 716/2007 of the European Parliament and of the Council of 20 June 2007 on Community statistics on the structure and activity of foreign affiliates (Text with EEA relevance)
 Type: Regulation
 Subject Matter: business classification;  economic analysis;  business organisation
 Date Published: nan

 29.6.2007 EN Official Journal of the European Union L 171/17 REGULATION (EC) No 716/2007 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 June 2007 on Community statistics on the structure and activity of foreign affiliates (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Central Bank (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Regular and good quality Community statistics on the structure and activity of foreign affiliates in the whole economy are essential for an adequate assessment of the impact of foreign-controlled enterprises on the European Union economy. This would also facilitate the monitoring of the effectiveness of the internal market and the gradual integration of the economies in the context of globalisation. In this context, multinational enterprises are playing a leading role, but small and medium-sized enterprises can also be concerned by foreign control. (2) The implementation and review of the General Agreement on Trade in Services (GATS) and of the Trade-Related Intellectual Property Rights Agreement (TRIPs) as well as the current and future negotiations on further agreements call for the relevant statistical information to be made available in order to assist the negotiations. (3) For the preparation of economic, competition, enterprise, research, technical development and employment policies in the context of the liberalisation process, statistics on foreign affiliates to measure direct and indirect effects of foreign control on employment, wages and productivity in particular countries and sectors are necessary. (4) The information provided under existing Community legislation or available in Member States is insufficient, inadequate or insufficiently comparable to serve as a reliable basis for the work of the Commission. (5) Regulation (EC) No 184/2005 (3) establishes a common framework for the systematic production of Community statistics on balance of payments, international trade in services and foreign direct investment. As balance of payments statistics cover only partially the data included in the GATS, it is essential that detailed statistics on foreign affiliates be produced regularly. (6) Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics (4) and Council Regulation (EEC) No 696/93 of 15 March 1993 on the statistical units for the observation and analysis of the production system in the Community (5) established a common framework for the collection, compilation, transmission and evaluation of Community statistics on the structure and activity of businesses in the Community. (7) The compilation of national accounts according to the Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community (6) requires comparable, complete and reliable business statistics on foreign affiliates. (8) Collectively, the Manual on Statistics of International Trade in Services of the United Nations, the Balance of Payments Manual (fifth edition) of the International Monetary Fund, the Benchmark Definition on foreign direct investment and the Handbook on Economic Globalisation Indicators of the Organisation for the Economic Cooperation and Development establish the general rules for compiling international comparable statistics on foreign affiliates. (9) The production of specific Community statistics is governed by the rules set out in Council Regulation (EC) No 322/97 of 17 February 1997 on Community Statistics (7). (10) Since the objective of this Regulation, namely the creation of common statistical standards for the production of comparable statistics on foreign affiliates, cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale or effects of the action, be better achieved at Community level, the Community may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary to achieve that objective. (11) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (8). (12) In particular, power should be conferred on the Commission to adapt the definitions in Annexes I and II and the level of detail in Annex III as well as to make any consequential changes to Annexes I and II, to implement the results of the pilot studies and to define the proper common quality standards and the contents and periodicity of the quality reports. Since those measures are of general scope and are designed to amend non-essential elements of, or to supplement, this Regulation by the addition of new non-essential elements, they should be adopted in accordance with the regulatory procedure with scrutiny laid down in Article 5a of Decision 1999/468/EC. (13) The Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom (9), and the Committee on Monetary, Financial and Balance of Payments Statistics, established by Council Decision 2006/856/EC (10), have been consulted, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes a common framework for the systematic production of Community statistics on the structure and activity of foreign affiliates. Article 2 Definitions For the purpose of this Regulation, the following definitions apply: (a) foreign affiliate shall mean an enterprise resident in the compiling country over which an institutional unit not resident in the compiling country has control, or an enterprise not resident in the compiling country over which an institutional unit resident in the compiling country has control; (b) control shall mean the ability to determine the general policy of an enterprise by choosing appropriate directors, if necessary. In this context, enterprise A is deemed to be controlled by an institutional unit B when B controls, whether directly or indirectly, more than half of the shareholders voting power or more than half of the shares; (c) foreign control shall mean that the controlling institutional unit is resident in a different country from the one where the institutional unit over which it has control is resident; (d) branches shall mean local units not constituting separate legal entities, which are dependent on foreign-controlled enterprises. They are treated as quasi-corporate enterprises within the meaning of point 3(f) of the Explanatory notes to Section III (B) of the Annex to Regulation (EEC) No 696/93; (e) statistics on foreign affiliates shall mean statistics describing the overall activity of foreign affiliates; (f) inward statistics on foreign affiliates shall mean statistics describing the activity of foreign affiliates resident in the compiling country; (g) outward statistics on foreign affiliates shall mean statistics describing the activity of foreign affiliates abroad controlled by an institutional unit resident in the compiling country; (h) ultimate controlling institutional unit of a foreign affiliate shall mean the institutional unit, proceeding up a foreign affiliate's chain of control, which is not controlled by another institutional unit; (i) enterprise, local unit and institutional unit shall each have the same meaning as in Regulation (EEC) No 696/93. Article 3 Submission of data Member States shall submit to the Commission (Eurostat) data on foreign affiliates in respect of the characteristics, the economic activities and the geographical breakdown as referred to in Annexes I, II and III. Article 4 Data sources 1. Member States shall, while complying with conditions as to quality referred to in Article 6, collect the information required under this Regulation using all the sources they consider relevant and appropriate. 2. Natural and legal persons required to supply information shall, when responding, comply with the time limits and definitions set by the national institutions responsible for the collection of data within the Member States in accordance with this Regulation. 3. Where the required data cannot be collected at a reasonable cost, best estimates, including zero values, may be transmitted. Article 5 Pilot studies 1. The Commission shall draw up a programme for pilot studies to be carried out by national authorities within the meaning of Article 2 of Regulation (EC) No 322/97 on a voluntary basis on additional variables and breakdowns for inward and outward statistics on foreign affiliates. 2. The pilot studies shall be carried out in order to assess the relevance and feasibility of collecting data, taking into account the benefits of the availability of the data in relation to the cost of the statistical system and the burden on enterprises. 3. The Commission programme for pilot studies shall be consistent with Annexes I and II. 4. On the basis of the conclusions of the pilot studies, the Commission shall adopt the necessary implementation measures for inward and outward statistics on foreign affiliates in accordance with the regulatory procedure with scrutiny referred to in Article 10(3). 5. The pilot studies shall be completed by 19 July 2010. Article 6 Quality standards and reports 1. Member States shall take all measures necessary to ensure the quality of the data transmitted according to common quality standards. 2. Member States shall supply the Commission (Eurostat) with a report on the quality of the data transmitted (quality reports). 3. The common quality standards as well as the content and periodicity of the quality reports shall be specified by the Commission in accordance with the regulatory procedure with scrutiny referred to in Article 10(3). 4. The Commission shall assess the quality of the data transmitted. Article 7 Recommendations manual The Commission shall, in close cooperation with the Member States, publish a recommendations manual which contains the relevant definitions and supplementary guidance concerning the Community statistics produced pursuant to this Regulation. Article 8 Timetable and derogations 1. Member States shall compile the data according to the implementation timetable as specified in Annexes I and II. 2. During a transitional period that shall not exceed four years from the first reference year as referred to in Annexes I and II, derogations from the provisions of this Regulation may be granted for a limited period by the Commission to Member States, in accordance with the regulatory procedure referred to in Article 10(2), when their national systems require major adaptations. Article 9 Implementing measures 1. The following measures for implementing this Regulation shall be adopted in accordance with the regulatory procedure referred to in Article 10(2): (a) setting out the appropriate format and procedure for the transmission of results by Member States; and (b) granting derogations to Member States when their national systems require major adaptations, including granting derogations from any new requirements following pilot studies, pursuant to Article 8(2). 2. The following measures designed to amend non-essential elements of this Regulation, including by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(3): (a) adapting definitions in Annexes I and II, adapting the level of detail in Annex III, and making any consequential changes in Annexes I and II; (b) implementing the results of the pilot studies, pursuant to Article 5(4); and (c) defining proper common quality standards and the contents and periodicity of the quality reports, pursuant to Article 6(3). 3. Particular consideration shall be given to the principle that the benefits of such measures must outweigh their costs, and to the principle that any additional financial burden on MemberStates or enterprises should remain within a reasonable limit. Article 10 Committee 1. The Commission shall be assisted by the Statistical Programme Committee (the Committee). 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period referred to in Article 5(6) of Decision 1999/468/EC shall be three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4. The European Central Bank and the national central banks may attend the meetings of the Committee as observers. Article 11 Cooperation with the Committee on Monetary, Financial and Balance of Payments Statistics In implementing this Regulation, the Commission shall request the opinion of the Committee on Monetary, Financial and Balance of Payments Statistics on all matters falling within that committee's competence, notably about all measures for adjustment to economic and technical developments concerning the collection and statistical processing of data, the processing and transmission of results. Article 12 Report on implementation The Commission shall, by 19 July 2012, submit a report to the European Parliament and the Council on the implementation of this Regulation. In particular, that report shall: (a) assess the quality of the statistics produced; (b) assess the benefits accruing to the Community, the Member States, the providers and users of statistical information of the statistics produced in relation to the costs; (c) assess the progress of the pilot studies and their implementation; and (d) identify areas for potential improvement and amendments considered necessary in light of the results obtained and the costs involved. Article 13 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 20 June 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President G. GLOSER (1) OJ C 144, 14.6.2005, p. 14. (2) Opinion of the European Parliament delivered on 12 December 2006 (not yet published in the Official Journal) and Council Decision of 25 May 2007. (3) OJ L 35, 8.2.2005, p. 23. Regulation as amended by Commission Regulation (EC) No 602/2006 (OJ L 106, 19.4.2006, p. 10). (4) OJ L 14, 17.1.1997, p. 1. Regulation as last amended by Regulation (EC) No 1893/2006 of the European Parliament and of the Council (OJ L 393, 30.12.2006, p. 1). (5) OJ L 76, 30.3.1993, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (6) OJ L 310, 30.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 1267/2003 of the European Parliament and of the Council (OJ L 180, 18.7.2003, p. 1). (7) OJ L 52, 22.2.1997, p. 1. Regulation as amended by Regulation (EC) No 1882/2003. (8) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (9) OJ L 181, 28.6.1989, p. 47. (10) OJ L 332, 30.11.2006, p. 21. ANNEX I COMMON MODULE FOR INWARD STATISTICS ON FOREIGN AFFILIATES SECTION 1 Statistical unit The statistical units are the enterprises and all branches, which are under foreign control according to the definitions contained in Article 2. SECTION 2 Characteristics The following characteristics as defined in the Annex to Commission Regulation (EC) No 2700/98 of 17 December 1998 concerning the definitions of characteristics for structural business statistics (1) will be compiled: Code Title 11 11 0 Number of enterprises 12 11 0 Turnover 12 12 0 Production value 12 15 0 Value added at factor cost 13 11 0 Total purchases of goods and services 13 12 0 Purchases of goods and services purchased for resale in the same condition as received 13 31 0 Personnel costs 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed 22 11 0 Total intra-mural R & D expenditure (2) 22 12 0 Total number of R & D personnel (2) If the number of persons employed is not available, the number of employees (code 16 13 0) will be compiled instead. Variables total intra-mural R & D expenditure (code 22 11 0) and total number of R & D personnel (code 22 12 0) are only required to be compiled for activities in NACE sections C, D, E and F. For NACE section J only the number of enterprises, turnover (3) and the number of persons employed (or the number of employees instead) will be compiled. SECTION 3 Level of detail Data will be provided according to the concept of ultimate controlling institutional unit with the geographical breakdown level 2-IN combined with the activity breakdown level 3 as specified in Annex III and the geographical breakdown level 3 combined with Business Economy. SECTION 4 First reference year and periodicity 1. The first reference year for which annual statistics will be compiled is the calendar year of the entry into force of this Regulation. 2. Member States will provide data for every calendar year thereafter. 3. The first reference year for which variables total intra-mural R & D expenditure (code 22 11 0) and total number of R & D personnel (code 22 12 0) will be compiled is 2007. SECTION 5 Transmission of results The results will be transmitted within 20 months after the end of the reference year. SECTION 6 Reports and pilot studies 1. Member States will provide the Commission with a report relating to the definition, structure and availability of the statistical data to be compiled for the purposes of this common module. 2. For the level of detail covered by this Annex, the Commission will institute pilot studies to be carried out by national authorities within the meaning of Article 2 of Regulation (EC) No 322/97 pursuant to Article 5 of this Regulation. 3. The pilot studies will be carried out in order to assess the feasibility of obtaining data, taking into account the benefits of the availability of such data in relation to the cost of collection and the burden on business. 4. Pilot studies will be conducted for the following characteristics: Code Title Exports of goods and services Imports of goods and services Intra-group exports of goods and services Intra-group imports of goods and services Exports, imports, intra-group exports and intra-group imports will be broken down into goods and services. 5. Pilot studies will also be conducted to study the feasibility of compiling data for activities in NACE sections M, N and O and of compiling the variables total intra-mural R & D expenditure (code 22 11 0) and total number of R & D personnel (code 22 12 0) for activities in NACE sections G, H, I, K, M, N and O. Pilot studies will also be conducted to assess the relevance, feasibility and costs of breaking down the data as specified in section 2 into size classes measured in terms of number of persons employed. (1) OJ L 344, 18.12.1998, p. 49. Regulation as last amended by Regulation (EC) No 1670/2003 (OJ L 244, 29.9.2003, p. 74). (2) Variables 22 11 0 and 22 12 0 shall be reported every second year. If the total amount of turnover or the number of persons employed in a division of NACE Rev. 1.1 Sections C to F represent, in a Member State, less than 1 % of the Community total, the information necessary for the compilation of statistics relating to characteristics 22 11 0 and 22 12 0 need not be collated for the purposes of this Regulation. (3) For NACE Rev. 1.1 division 65 turnover will be replaced by production value. ANNEX II COMMON MODULE FOR OUTWARD STATISTICS ON FOREIGN AFFILIATES SECTION 1 Statistical unit The statistical units are the enterprises and all branches abroad that are controlled by an institutional unit resident in the compiling country, according to the definitions contained in Article 2. SECTION 2 Characteristics The following characteristics, as defined in the Annex to Regulation (EC) No 2700/98, will be compiled: Code Title 12 11 0 Turnover 16 11 0 Number of persons employed 11 11 0 Number of enterprises If the number of persons employed is not available, the number of employees (code 16 13 0) will be compiled instead. SECTION 3 Level of detail Data will be provided with the detail by country of location and by activity of the foreign affiliate specified in Annex III. The detail by country of location and activity will be combined as follows:  Level 1 of the geographical breakdown combined with Level 2 of the activity breakdown.  Level 2-OUT of the geographical breakdown combined with level 1 of the activity breakdown.  Level 3 of the geographical breakdown combined with data on total activity only. SECTION 4 First reference year and periodicity 1. The first reference year for which annual statistics will be compiled is the calendar year of the entry in force of this Regulation. 2. Member States will provide data for every calendar year thereafter. SECTION 5 Transmission of results The results will be transmitted within 20 months from the end of the reference year. SECTION 6 Reports and pilot studies 1. Member States will provide the Commission with a report relating to the definition, structure and availability of the statistical data to be compiled for the purposes of this common module. 2. For the level of detail covered by this Annex, the Commission will institute pilot studies to be carried out by national authorities within the meaning of Article 2 of Regulation (EC) No 322/97, pursuant to Article 5 of this Regulation. 3. The pilot studies will be carried out in order to assess the relevance and feasibility of obtaining data, taking into account the benefits of the availability of such data in relation to the cost of collection and the burden on business. 4. Pilot studies will be conducted for the following characteristics: Code Title 13 31 0 Personnel costs Exports of goods and services Imports of goods and services Intra-group exports of goods and services Intra-group imports of goods and services 12 15 0 Value added at factor cost 15 11 0 Gross investment in tangible goods ANNEX III LEVELS FOR DETAILED INFORMATION BY GEOGRAPHY AND BY ACTIVITY Geographical breakdown levels Level 1 Level 2-OUT (Level 1 + 24 countries) V2 Extra-EU 27 V2 Extra-EU 27 IS Iceland LI Liechtenstein NO Norway CH Switzerland CH Switzerland HR Croatia RU Russian Federation RU Russian Federation TR Turkey EG Egypt MA Morocco NG Nigeria ZA South Africa CA Canada CA Canada US United States of America US United States MX Mexico AR Argentina BR Brazil BR Brazil CL Chile UY Uruguay VE Venezuela IL Israel CN China CN China HK Hong Kong HK Hong Kong IN India IN India ID Indonesia JP Japan JP Japan KR South Korea MY Malaysia PH Philippines SG Singapore TW Taiwan TH Thailand AU Australia NZ New Zealand Z8 Extra-EU 27 not allocated Z8 Extra-EU 27 not allocated C4 Offshore Financial Centres C4 Offshore Financial Centres Z7 Equally-shared control of UCIs (1) of more than 1 Member State Z7 Equally-shared control of UCIs (1) of more than one Member State Level 2-IN A1 World total (all entities including compiling country) Z9 Rest of the World (excluding compiling country) A2 Controlled by the compiling country V1 EU-27 (Intra-EU-27) excluding compiling country BE Belgium BG Bulgaria CZ Czech Republic DK Denmark DE Germany EE Estonia IE Ireland GR Greece ES Spain FR France IT Italy CY Cyprus LV Latvia LT Lithuania LU Luxembourg HU Hungary MT Malta NL Netherlands AT Austria PL Poland PT Portugal RO Romania SI Slovenia SK Slovakia FI Finland SE Sweden UK United Kingdom Z7 Equally-shared control of UCIs (2) of more than one Member State V2 Extra-EU 27 AU Australia CA Canada CH Switzerland CN China HK Hong Kong IL Israel IS Iceland JP Japan LI Liechtenstein NO Norway NZ New Zealand RU Russian Federation TR Turkey US United States C4 Offshore financial centres Z8 Extra-EU27 not allocated Level 3 AD Andorra EE Estonia (3) KZ Kazakhstan QA Qatar AE United Arab Emirates EG Egypt LA Lao People's Democratic Republic RO Romania (3) AF Afghanistan ER Eritrea LB Lebanon RS Serbia AG Antigua and Barbuda ES Spain (3) LC Saint Lucia RU Russian Federation AI Anguilla ET Ethiopia LI Liechtenstein RW Rwanda AL Albania FI Finland (3) LK Sri Lanka SA Saudi Arabia AM Armenia FJ Fiji LR Liberia SB Solomon Islands AN Netherlands Antilles FK Falkland Islands (Malvinas) LS Lesotho SC Seychelles AO Angola FM Micronesia, Federated States of LT Lithuania (3) SD Sudan AQ Antarctica FO Faroe Islands LU Luxembourg (3) SE Sweden (3) AR Argentina FR France (3) LV Latvia (3) SG Singapore AS American Samoa GA Gabon LY Libyan Arab Jamahiriya SH St Helena AT Austria (3) GD Grenada MA Morocco SI Slovenia (3) AU Australia GE Georgia MD Moldova, Republic of SK Slovakia (3) AW Aruba GG Guernsey ME Montenegro SL Sierra Leone AZ Azerbaijan GH Ghana MG Madagascar SM San Marino BA Bosnia and Herzegovina GI Gibraltar MH Marshall Islands SN Senegal BB Barbados GL Greenland MK (5) the Former Yugoslav Republic of Macedonia SO Somalia BD Bangladesh GM Gambia ML Mali SR Suriname BE Belgium (3) GN Guinea MM Myanmar ST Sao Tome and Principe BF Burkina Faso GQ Equatorial Guinea MN Mongolia SV El Salvador BG Bulgaria (3) GR Greece (3) MO Macau SY Syrian Arab Republic BH Bahrain GS South Georgia and the South Sandwich Islands MP Northern Mariana Islands SZ Swaziland BI Burundi GT Guatemala MR Mauritania TC Turks and Caicos Islands BJ Benin GU Guam MS Montserrat TD Chad BM Bermuda GW Guinea-Bissau MT Malta (3) TF French Southern Territories BN Brunei Darussalam GY Guyana MU Mauritius TG Togo BO Bolivia HK Hong Kong MV Maldives TH Thailand BR Brazil HM Heard Island and McDonald Islands MW Malawi TJ Tajikistan BS Bahamas HN Honduras MX Mexico TK Tokelau BT Bhutan HR Croatia MY Malaysia TM Turkmenistan BV Bouvet Island HT Haiti MZ Mozambique TN Tunisia BW Botswana HU Hungary (3) NA Namibia TO Tonga BY Belarus ID Indonesia NC New Caledonia TP East Timor BZ Belize IE Ireland (3) NE Niger TR Turkey CA Canada IL Israel NF Norfolk Island TT Trinidad and Tobago CC Cocos (Keeling) Islands IM Isle of Man NG Nigeria TV Tuvalu CD Congo, the Democratic Republic of the IN India NI Nicaragua TW Taiwan, Province of China CF Central African Republic IO British Indian Ocean Territory NL Netherlands (3) TZ Tanzania, United Republic of CG Congo IQ Iraq NO Norway UA Ukraine CH Switzerland IR Iran, Islamic Republic of NP Nepal UG Uganda CI CÃ ´te d'Ivoire IS Iceland NR Nauru UK United Kingdom (3) CK Cook Islands IT Italy (3) NU Niue UM United States Minor Outlying Islands CL Chile JE Jersey NZ New Zealand US United States CM Cameroon JM Jamaica OM Oman UY Uruguay CN China JO Jordan PA Panama UZ Uzbekistan CO Colombia JP Japan PE Peru VA Holy See (Vatican City State) CR Costa Rica KE Kenya PF French Polynesia VC St Vincent and the Grenadines CU Cuba KG Kyrgyzstan PG Papua New Guinea VE Venezuela CV Cape Verde KH Cambodia (Kampuchea) PH Philippines VG Virgin Islands, British CX Christmas Island KI Kiribati PK Pakistan VI Virgin Islands, US CY Cyprus (3) KM Comoros PL Poland (3) VN Viet Nam CZ Czech Republic (3) KN St Kitts and Nevis PN Pitcairn VU Vanuatu DE Germany (3) KP Korea, Democratic People's Republic of (North Korea) PS Palestinian Territory, Occupied WF Wallis and Futuna DJ Djibouti KR Korea, Republic of (South Korea) PT Portugal (3) WS Samoa DK Denmark (3) KW Kuwait PW Palau YE Yemen DM Dominica KY Cayman Islands PY Paraguay DO Dominican Republic ZA South Africa DZ Algeria ZM Zambia EC Ecuador Z8 Extra EU-27 not allocated ZW Zimbabwe A2 Controlled by the compiling country Z7 Equally-shared control of UCIs (4) of more than one Member State Activity breakdown Levels Level 1 Level 2 NACE Rev. 1.1 (6) TOTAL ACTIVITY TOTAL ACTIVITY Sec C to O (excluding L) MINING & QUARRYING MINING AND QUARRYING Sec C Of which: Extraction of petroleum and gas Div 11 MANUFACTURING MANUFACTURING Sec D Food products Subsection DA Textiles and wearing apparel Subsection DB Wood, publishing and printing Subsections DD & DE TOTAL textiles + wood activities Refined petroleum prod. And other treatments Div 23 Manufacture of chemicals & chemical products Div 24 Rubber and plastic products Div 25 Petrol., chem., rubber, plastic prod. TOTAL petroleum, chemic., rubber, plastic products Metal products Subsection DJ Mechanical products Div 29 TOTAL metal and mechanical products Office machinery and computers Div 30 Radio, TV, communication equipments Div 32 Office mach., comp., RTV, comm. eq. TOTAL machin., comput., RTV, comm. equip. Motor vehicles Div 34 Other transport equipment Div 35 Vehicles, other transport equip. TOTAL vehicles + other transport equipment Manufacturing n.i.e. ELECTRIC., GAS & WATER ELECTRICITY, GAS AND WATER Sec E CONSTRUCTION CONSTRUCTION Sec F TOTAL SERVICES TOTAL SERVICES TRADE AND REPAIRS TRADE AND REPAIRS Sec G Sale, maintenance and repair of motor vehicles and motor cycles; retail sale of automotive fuel Div 50 Wholesale trade and commission trade, except of motor vehicles and motor cycles Div 51 Retail trade, except of motor vehicles and motor cycles; repair of personal and household goods Div 52 HOTELS & RESTAURANTS HOTELS AND RESTAURANTS Sec H TRANSP., STORAGE AND COM. TRANSPORTS, STORAGE AND COMMUNICATION Sec I Transport and storage Div 60, 61, 62, 63 Land transport; transport via pipelines Div 60 Water transport Div 61 Air transport Div 62 Supporting and auxiliary transport activities; activities of travel agencies Div 63 Post and telecommunications Div 64 Post and courier activities Group 64.1 Telecommunications Group 64.2 FINANCIAL INTERMED. FINANCIAL INTERMEDIATION Sec J Financial intermediation, except insurance and pension funding Div 65 Insurance and pension funding, except compulsory social security Div 66 Activities auxiliary to financial intermediation Div 67 REAL ESTATE ACTIVITIES Sec K, Div 70 RENTING OF MACHINERY AND EQUIPMENT WITHOUT OPERATOR AND OF PERSONAL AND HOUSEHOLD GOODS Sec K, Div 71 COMPUT. & RELATED ACT. COMPUTER AND RELATED ACTIVITIES Sec K, Div 72 RESEARCH & DEVELOP. RESEARCH AND DEVELOPMENT Sec K, Div 73 OTHER BUSINESS ACT. OTHER BUSINESS ACTIVITIES Sec K, Div 74 Legal, account., market research, consultancy Group 74.1 Legal activities Class 74.11 Account., bookkeeping and audit.; tax consult. Class 74.12 Market research and public opinion polling Class 74.13 Business and management consultancy activities Class 74.14 Management activities of holding companies Class 74.15 Architectural, engineering and other tech. act. Group 74.2 Advertising Group 74.4 Business activities n.e.c. Group 74.3, 74.5, 74.6, 74.7, 74.8 EDUCATION Sec M HEALTH AND SOCIAL WORK Sec N SEWAGE AND REFUSE DISPOSAL Sec O, Div 90 ACTIVITIES OF MEMBERSHIP ORGANIS. N.E.C. Sec O, Div 91 REC., CULT., SPORTING ACTIV. RECREATIONAL, CULT., SPORTING ACTIVITIES Sec O, Div 92 Motion picture, radio, tel., other entertain. activ. Group 92.1, 92.2, 92.3 News agency activities Group 92.4 Library, archives, museums, other cultural act. Group 92.5 Sporting and other recreational activities Group 92.6, 92.7 OTHER SERVICE ACTIVITIES Sec O, Div 93 Not allocated Level 3 (NACE Rev. 1.1) Heading Requested level of detail Business Economy Sections C to K Mining and quarrying Section C Manufacturing Section D All subsections DA to DN All divisions 15 to 37 Aggregates: High-technology (HIT) 24.4, 30, 32, 33, 35.3 Medium-high-technology (MHT) 24 except 24.4, 29, 31, 34, 35.2, 35.4, 35.5 Medium-low-technology (MLT) 23, 25-28, 35.1 Low-Technology (LOT) 15-22, 36, 37 Electricity, gas and water supply Section E All divisions (40 and 41) Construction Section F (Division 45) All Groups (45.1 to 45.5) Wholesale and retail trade; repair of motor vehicles, motorcycles and personal and household goods Section G All divisions (50 to 52) Groups 50.1 + 50.2 + 50.3, 50.4, 50.5, 51.1 to 51.9 Groups 52.1 to 52.7 Hotels and restaurants Section H (Division 55) Groups 55.1 to 55.5 Transport, storage and communication Section I All divisions Groups 60.1, 60.2, 60.3, 63.1 + 63.2, 63.3, 63.4, 64.1, 64.2 Financial intermediation Section J All divisions Real estate, renting and business activities Section K Division 70 Division 71, groups 71.1 + 71.2, 71.3 and 71.4 Division 72, groups 72.1 to 72.6 Division 73 Division 74, the aggregates 74.1 to 74.4 and 74.5 to 74.8 (1) Ultimate controlling institutional unit of a foreign affiliate (2) Ultimate controlling institutional unit of a foreign affiliate. (3) Only for inward (4) Ultimate controlling institutional unit of a foreign affiliate (5) Provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiation currently taking place at the United Nations. (6) Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Community (OJ L 293, 24.10.1990, p. 1). Regulation as last amended by Regulation (EC) No 1893/2006.